In a proceeding to direct the respondent Town Clerk of the Town of Oyster Bay to place upon the ballot for the general election to be held on November 4, 1986, a proposition to establish a ward system for the election of councilmen in the Town of Oyster Bay, the petitioners appeal from an order of the Supreme Court, Nassau County (Wager, J.), dated September 30, 1986, which denied the petitioners’ application to direct the respondent members of the Board of Elections of the County of Nassau to place the proposition on the absentee and military ballots.
Ordered, that the order is reversed, on the law, without costs or disbursements, the application is granted, and the respondent members of the Board of Elections of the County of Nassau are directed to place the proposition in question on the absentee and military ballots.
Without in any way passing upon the merits of the petitioners’ argument that the requested proposition should be placed on the November 4, 1986 general election ballot, we do not perceive any sound reason why the proposition in question should not be placed on the absentee and military ballots about to be mailed by the Board of Elections. Regardless of how the merits of the issue are ultimately resolved by the Supreme Court, Nassau County, we discern no possibility of prejudice occurring to anyone as a result of our ruling since, in the event that it is determined that the proposition shall not be submitted to the voters at the November 4 general election, the absentee and military votes of the proposition can be voided. However, it is advisable to avoid any possibility that the absentee and military ballots for the November 4 election might not contain a proposition which may ultimately be placed on the regular ballot. Mollen, P. J., Brown, Lawrence and Kooper, JJ., concur.